Douglas, J.,
dissenting. Interested readers of this case should compare the “reasoning” and result announced by today’s majority with this court’s recent pronouncement in EPI of Cleveland, Inc. v. Limbach (1989), 42 Ohio St. 3d 103, 537 N.E. 2d 651, a case decided less than two months ago. The retrospective application of statutes seems to be a floating concept for a majority of this court — applied when necessary to accomplish a philosophical bias but abhorred when a party does not possess a favored status.
One wonders how long respect can be maintained for such peripatetic jurisprudence.
Sweeney, J., concurs in the foregoing dissenting opinion.